DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was not needed as directed to grammatical correction (claim 58 for consistency with the amendment of cancelled claim 60 into claim 58, as to section (a) (4 pg/ml) and (b)); claim 59 for obvious grammatical corrections) or cancellation of claims for consistency with the amendments (claim 61 no longer further limits now that claim 58 is only directed to ET-1 as the only supported biomarker) and cancellation of new claims 72-74 as drawn to a new method of use, drawn to different subject matter scope outside that by original presentation, that would be subject to a restriction requirement, but which may be filed in a continuation application if desired and fully considered there).
IN THE CLAIMS
	In claim 58, line 3, the phrase “an ET-1-associated biomarker” has been deleted and replaced with --ET-1--.
	Claim 59, line 1, starting at “(c) administering . . .” through the end of line 5 have been deleted, and claim 59 is returned verbatim as in the previous claim set:  
--The method of Claim 58, wherein the biological sample is blood, plasma, urine, saliva or tissue.--
Claims 61 and 72-74 have been cancelled without prejudice.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As in the parent and with filing of the terminal disclaimer thereover on U.S. Patent No. 10,866,249, and the amendments, examiner’s amendments, and arguments overcoming all rejections of record, the instant application is hereby allowed.  As to the modified subject matter scope here (tying in diagnosing alongside treatment as in the parent), the following reasons for allowance recited in the parent are equally applicable:  With the filing of the new amendments and weighing the totality of all the evidence of record, the invention as now claimed is not deemed to have been reasonably taught or suggested by the prior art of record at the time of filing.  Namely, the prior art of record was not found to reasonably teach or suggest the combined two steps which must be met a priori in an HIV positive subject in need thereof with HIV-associated nephropathy (HIVAN), where said subject must display elevated levels of endothelin-1 (ET-1) versus an HIV positive control and display an ET-1 level of 4 pg/ml or more; and where met after those two comparison steps are carried out, an effective amount of one of the ET-1 antagonists claimed is then administered to the subject.  Where such is not met (e.g. the subject does not have ET-1 levels above 4 pg/ml, even if the subject has ET-1 levels above the HIV positive control), then such is not the claimed invention.  While the prior art of record teaches administering ET-1 antagonists to those with chronic kidney disease, of which the prior art of record does separately disclose in various references that HIVAN was known as a chronic kidney disease, none of the literature discussing the use of ET-1 antagonists in chronic kidney diseases generally made mention of HIVAN and likewise none of the literature on HIVAN made mention of administering ET-1 antagonists for such.  Thus, while a general nexus may be made between the two, a more specific nexus is not found based on the prior art of record and totality of the evidence of record that would have guided one of ordinary skill in the art to the combined two steps required a priori administration as now claimed.  The prior art combination applied and traversed by amendment and arguments thereto remains the closet art of record.  The invention as now claimed is found allowable.  


Terminal Disclaimer(s)
The terminal disclaimer filed on 2/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,866,249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-0562.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654